Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group II (method) and Species GII2 (FIG. 17), Species II (FIG. 2), Sub-Species C (FIG. 9) and Sub-Sub-Species 2 (FIG. 13B) on which claims 10-20 and new claims 21-29 are readable in the reply filed on 09/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 10-29 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claim 10 recites “..positions of the shieled..” is indefinite as it is not clear what refers to “shieled?

Claim 10 defines “adjusting a position of at least..” is indefinite. Is it a new position or one of the  previously determined positions? Appropriate correction is required.


Claims 10, 12 defines “..not within an offset threshold value” is indefinite. How it is within when an value is defined?

Claim 10 defines in line 12 defines “..the offset in a radial alignment..” has antecedent issue. 

Claim 10 defines in the preamble “a semiconductor device” but there is no mention about any device or any correlation with the device in the body of the claim. Appropriate correction is required.

Claim 12 defines “an offset” and “a position” have antecedent issues.

Claims 14, 16 define “the processing operation” is indefinite as it is not clear what previous processing operation it refers to.

Claim 15 defines in line 15 “deposition ring” has antecedent issues which should be “the deposition ring”.

Claim 15 defines “a radial offset” is indefinite in view of claim 10. It should be “the offset in the radial alignment”.

Claim 17 defines “ determining a relative position of a shield and a cover ring disposed over the support stage” is indefinite as it is not clear the meets and bounds of the claims. It appears from the claim language the workpiece, the shield and the cover ring are disposed on the support stage laterally instead of over each other which is outside the scope the scope of the disclosure. Appropriate correction is required.

Claim 17 defines “ determining a relative position of a shield and a cover ring” is indefinite. Is it with respect to each other or with other reference like the support stage?

Claims 10, 21 defines “determining/measuring ..positions of the shield and cover ring” is indefinite. Is it with respect to each other or with other reference like the support stage?


Claim 27 defines “the radial offset” and “the threshold value” have antecedent issues.

Claim 29 defines “a radial offset”, “the established value” have antecedent issues.


Claims 11-16, 18-20, 22-29 are also rejected being dependent on rejected claims 10, 17, 21.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 10-13, 17, 21 are rejected under 35 U.S.C. 103 as being obvious over Larsson et al (US 2016/0336149 A1) in view of Kim et al (KR 20100009916 A).

Regarding claims 10-13, 17: Larsson teaches in Fig. 1 about a method of manufacturing a semiconductor device, the method comprising: 
disposing a workpiece 112 on a support stage 104 in a chamber 102; 
disposing a shield 146 over the workpiece; 
disposing a cover ring 134 over the shield such that an opening in the shield is aligned with an opening in the cover ring in order to expose the support stage (would be obvious in top view); 
determining positions of the shieled and cover ring; 
adjusting a position of at least one of the shield and cover ring when an offset in a radial alignment of the shield and the cover ring is not within an offset threshold value; and commencing a semiconductor manufacturing process on the workpiece after it is determined that the offset in a radial alignment of the shield and cover ring is less than the offset threshold value.

Larsson does not explicitly talk about adjusting a position of at least one of the shield and cover ring when an offset in a radial alignment of the shield and the cover ring is not within an offset threshold value; and commencing a semiconductor manufacturing process on the workpiece after it is determined that the offset in a radial alignment of the shield and cover ring is less than the offset threshold value.

Kim teaches in Fig. 8 and pages 8-9 about adjusting a position of at least one of the shield and cover ring 110 when an offset in a radial alignment of the shield and the cover ring is not within an offset threshold value (page 9 talks about position of the edge ring are adjusted within the tolerance range); and 
commencing a semiconductor manufacturing process on the workpiece after it is determined that the offset in a radial alignment of the shield and cover ring is less than the offset threshold value (page 10 teaches if it is within the allowable error range, the procedure proceeds to step S348 to finally determine the bonding state of the process chamber 106, and proceeds to the subsequent process).

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Kim’s teachings to Larsson’s method to minimize process loss due to breakdown (Kim, page 2)


Regarding claim 21: As explained in claim 10, 17, Larsson in view of Kim teaches all the limitations and Kim further teaches in page 8 about using a position sensor (position of the edge ring 110 using the vertical and horizontal sensors 212 and 214).


Regarding claim 11: Larsson in view of Kim does not explicitly talk about wherein the tolerance range is between 0 and 0.3 millimeters.

However Kim teaches in Fig. 8, page 8 the range is very small dx, dy.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the range as claimed with routine experiment and optimization since the this kind of small range is critical in order to control gas/plasma leakage. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 12: As explained for claims 21-23, 27 Kim teaches all the limitations


Regarding claim 13: Kim teaches in pages 8-9 wherein the comparing and the instructing are performed iteratively until the offset is less than the offset threshold value.


Claims 10, 17, 20-23, 26-29 are rejected under 35 U.S.C. 103 as being obvious over Kim et al (KR 20100009916 A).

Regarding claims 10, 17: Kim teaches in Fig. 1-2, 7-8 about a method, comprising:
disposing a workpiece 102 over a support stage in a processing chamber (Fig. 1);
determining a relative position of a shield 114 and a cover ring 110 disposed over the support stage;
determining whether an offset in the relative position of the shield and cover ring is within a tolerance range (Fig. 7-8);
adjusting a position of at least one of the shield and the cover ring when the offset is not within the tolerance range (page 9 talks about position of the edge ring are adjusted within the tolerance range); and
performing a semiconductor device processing operation on the workpiece after confirming that the offset of the shield and the cover ring is within the tolerance range (page 10 teaches if it is within the allowable error range, the procedure proceeds to step S348 to finally determine the bonding state of the process chamber 106, and proceeds to the subsequent process).

Regarding claim 20: Kim does not explicitly talk about wherein the tolerance range is between 0 and 0.3 millimeters.

However Kim teaches in Fig. 8, page 8 the range is very small dx, dy.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the range as claimed with routine experiment and optimization since the this kind of small range is critical in order to control gas/plasma leakage. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 21: As explained in claim 17, Kim teaches all the limitations and Kim further teaches in page 8 about using a position sensor (position of the edge ring 110 using the vertical and horizontal sensors 212 and 214).

Regarding claim 22: Kim teaches in Fig. 2, 7-9wherein the position sensor is configured to determine whether the shield and cover ring are aligned by measuring a distance between an outer periphery of the shield and an edge of the second opening.

Regarding claim 23: Kim teaches in page 8-9 further comprising re-aligning the shield and the cover ring based on the radial offset determined by the position sensor. 

Regarding claim 26: Kim teaches in page 8-9 further comprising adjusting a relative position of the cover ring with respect to at least one of the shield and the wafer support stage.

Regarding claim 27: Kim teaches in page 10 further comprising:
comparing the radial offset to the threshold value; and
generating an alarm when the radial offset is greater than the threshold value (In step S346, the measured data after the preventive maintenance work and the measured data before the preventive maintenance work are compared to determine whether the two measured data are within an allowable error range).

Regarding claims 28, 15: Kim teaches in Fig. 2 about further comprising placing a deposition ring 112 between the cover ring 110 and the shield 114 within the chamber.

Regarding claims 29, 16: Kim teaches in pages 8-9 wherein the position sensor is configured to further determine whether deposition ring and at least one of the shield and cover ring are aligned such that a radial offset is less than the established value.


Claims 14, 18-19, 24-25 are rejected under 35 U.S.C. 103 as being obvious over Kim et al (KR 20100009916 A) in view of Larsson et al (US 2016/0336149 A1)

Regarding claims 14, 18, 24: Kim does not explicitly talks about wherein the semiconductor device processing operation is at least one of: etching the workpiece disposed on the support stage and depositing a material on the workpiece disposed on the support stage.

However these are well known semiconductor process and Larsson teaches these semiconductor process in [0004].

Regarding claims 14, 19, 25: Larsson teaches in [0004] wherein the depositing a material is a physical vapor deposition operation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897